DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2021, 12/10/2020, 15/2020, 6/19/2020, and 7/3/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai CN 107340667 A.
(see at least Fig 1-Fig 6, [0051]-[0073]) a camera module ([0054], camera module) with an optical image stabilization function ([0054], anti-shake micro-head), comprising: a lens barrel (1); a carrier (8) which accommodates a lens barrel therein ([0054], Fig 2, camera module includes a camera lens 5 , a lens carrier 8 , an image sensor 11 , and a circuit board 10 , and the camera module is fixedly connected to the positioning seat through the circuit board 10); a housing (2) which accommodates the carrier therein; an image sensor (11); a flexible printed circuit board (FPCB) ([0054], circuit board 10 has a flexible material around the connection with the lens carrier 8) in which the image sensor is mounted ([0054], carrier is mounted to board 10, [0056], circuit board 10 includes first flexible circuit board 15, and a second flexible circuit board 16) therein and a lower portion (3) of the carrier and a lower portion of the housing are fixed such that the carrier is coupled (Fig 3) to be movable in at least a first direction with respect to the housing ([0054], lens 8 has at least one rotational degree of freedom); and an actuator (6) which activates a movement of the carrier with respect to the housing ([0055], the torque of the magnetic field can be changed, so that the camera module rotates around the axis of the spring vibrator system).
Regarding claim 2, Mai discloses wherein the FPCB (10) is made of a material ([0054], circuit board 10 has flexible material) which provides an elastic restoring force to restore the carrier to an initial position thereof with respect to the housing ([0055], when the independent coil is de-energized, the ampere force disappears, and the spring vibrator system can be reset).
(10) includes a fixing plate (rigid circuit board 13) to which the lower portion of the housing is fixed ([0056], board 10 includes 12, 13, 14, 15, and 16), an inner plate (Fig 5, rigid circuit board 12) on which the image sensor (11) is mounted (Fig 5 shows sensor 11 mounted to spring 12) and to which the lower portion of the carrier (8) is fixed (Fig 4 shows the lower portion of carrier 8 mounted onto sensor 11), and an elastic connection portion (flexible circuit board 15) which is disposed in a space between the fixing plate and the inner plate (Fig 5 shows board 15 in a space adjacent to image sensor 11) and is connected between the fixing plate and the inner plate to serve as an electrical path and at the same time (Fig 5, board 13 is connected to a second flexible board 16 which is also connected to third rigid board 14 which is powered to send and receive information which is equivalent to an electrical path), provide an elastic restoring force (Fig 5).
Regarding claim 4, Mai discloses wherein the elastic connection portion (15) of the FPCB has at least two rotationally symmetrical structures opposite to each other with respect to the inner plate (Fig 5 shows four rotationally symmetric portion relative to each other with respect to board 12).
Regarding claim 5, Mai discloses wherein the elastic connection portion (15) of the FPCB is a plate spring (13) having a zigzag shape (see annotated Fig 5).

    PNG
    media_image1.png
    354
    614
    media_image1.png
    Greyscale

Regarding claim 6, Mai discloses further comprising a restoring spring (spring 9) to which an upper portion of the carrier and an upper portion of the housing are fixed (Fig 3, spring two ends 9 are respectively connected with camera module, positioning base 2 connection) and which couples the carrier to be movable in at least a first direction with respect to the housing (Fig 3, spring 9 is fixed to the lower end of carrier 8 and block 2) and provides an elastic restoring force to restore the carrier to an initial position thereof with respect to the housing (Fig 3 shows spring 9 in a pan/tilt position and provides an elastic force to enable the lens carrier to be returned to an initial position). 
Regarding claim 7, Mai discloses wherein the restoring spring (spring 9)  includes a fixing plate (13) to which the upper portion of the housing is fixed (Fig 4 shows lower shell 3 is the lowest portion of the housing), an inner plate (12) which has a lens barrel (5) through-groove formed in a center thereof (Fig 4 shows lens carrier 8 within barrel 5) through which the lens barrel passes and to which the upper portion of the carrier is fixed (Fig 4, [0054], camera lens 5 can move along with the movement of the lens carrier 8), and an elastic connection portion (15) which is (Fig 5 shows portion 15 surrounding board 13 and board 12 between those two circuit boards), couples the carrier (8) to be movable in the at least a first direction with respect to the housing ([0055],changing the current and direction of each coil), and provides the elastic restoring force to restore the carrier to the initial position thereof with respect to the housing (Fig 3 shows spring 9 in a pan/tilt position and provides an elastic force to enable the lens carrier to be returned to an initial position).
Regarding claim 8, Mai discloses wherein the elastic connection portion of the restoring spring ([0055 describes spring 9 is connected to board 10 which contains flexible portion 15]) has at least two rotationally symmetrical structures in directions opposite to each other with respect to the inner plate ([Fig 5 shows four rotationally symmetric portion relative to each other with respect to board 12).
Regarding claim 9, Mai discloses wherein the elastic connection portion of the restoring spring is a plate spring (Fig 5, flat portion within flexible spring 15) having a zigzag shape (see annotated Fig 5).

    PNG
    media_image2.png
    551
    852
    media_image2.png
    Greyscale

Regarding claim 10, Mai discloses wherein the FPCB (10) couples the carrier (8) to the housing (2) so as to be rotatable ([0054], carrier 8 is rotatable on at least one rotational degree of rotation) on three axes of roll, pitch, and yaw axes with respect to the housing (Fig 2 shows three axes of rotation with respect to the housing of Rx, Ry and Rz), and the actuator (6) actuates rotation on the three axes ([0055], magnet 8 is fixedly installed on the inner wall of casing and would move with each degree of rotation of the camera device). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mai CN 107340667 A in view of Hee US 2016/0161757.
(see at least Fig 2, [0017]-[0046]) further comprising an intermediate frame (Fig 2, base 17) which includes a first hinge shaft (15) coupled to the carrier (17) at an inner side thereof (Fig 2 shows gasket 15 at an inner side with respect to body 20) and a second hinge shaft (Fig 2, four cylinder 15) coupled to the housing at an outer side thereof (Fig 2 shows 15 outside with respect to surface 17). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Mai with the joint devices of Hee for the purpose of reducing friction within an anti-shake optical device (Hee, [0027]).
Regarding claim 12, Mai in view of Hee discloses the claimed invention as described in claim 11 and Mai further describes wherein the FPCB (10) includes a fixing plate (13) which is fixed to one side of the lower portion of the housing ([0056], board 10 includes 12, 13, 14, 15, and 16), an inner plate (Fig 5, 12) on which the image sensor (11) is mounted (Fig 5 shows sensor 11 mounted to spring 12) and to which the lower portion of the carrier (8) is fixed (Fig 4 shows the lower portion of carrier 8 mounted onto sensor 11), and an elastic connection portion (15) which extends from the fixing plate to the inner plate in a zigzag shape (Fig 5 shows a zigzag shape shown within board 13), provides an elastic restoring force between the fixing plate and the inner plate (Fig shows board 13 is connected to a second flexible board 16 which is also connected to flexible board 15), and electrically and mechanically ([0056] and Fig 5 shows board 11, 12, 13, 14, 15, and 16 are all connected). 
Regarding claim 13, Mai in view of Hee discloses the claimed invention as described in claim 12 and Mai further describes wherein the elastic connection portion (vibrating sensor 17) has a zigzag shape (Fig 6 shows a zigzag shape shown within sensor) in a plan view (Fig 6) and includes a stereotactic bent portion in a direction perpendicular to a planar surface (Fig 6 shows the center of anti-shaking control chip 18 and vibrating sensor 17 contains a portion that is perpendicular to each item and bent and shakes in all three planes of the x, y, and z direction). 
Regarding claim 14, Mai in view of Hee discloses the claimed invention as described in claim 12 and Mai further describes wherein the elastic connection portion (vibrating sensor 17)  includes a plurality of zigzag connection portions which have a zigzag shape in a plan view (Fig 6 shows more than one zigzag portions in plan view adjacent to 17 and 18) and a vertical bent portion which bends in three dimensions and connects the zigzag connection portions in a direction perpendicular to a planar surface (Fig 6 shows the middle of the circuit board which bends in the x, y, and z direction connects to board 17 and board 18).
Regarding claim 15, Mai in view of Hee discloses the claimed invention as described in claim 14 and Mai further describes wherein the vertical bent portion (Fig 6 shows the middle of the circuit board which bends in the x, y, and z direction connects to board 17 and board 18) further includes a bending restriction portion (18) which restricts a movement of the bent portion ([0059], anti-shake control chip 18 reads the vibration sensor 17, calculates the vibration signal, outputs the required control signal, and changes the current and direction of the independent coil 7 to achieve the anti-shake effect).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon et al. US 2018/0109660, Sul et al. US 2016/0161757, Lam US 2015/0070791, and Dong US 2015/007079 are lens driving devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872